As filed with the U.S. Securities and Exchange Commission on July 28, 2015 File No.333-182274 File No.:811-22310 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 11 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 13 x FACTORSHARES TRUST (Exact Name of Registrant as Specified in Charter) 35 Beechwood Road, Suite 2B Summit, New Jersey 07901 (Address of Principal Executive Offices, Zip Code) (Registrant’s Telephone Number, including Area Code) (877) 756-7873 SR Services, LLC 300 Delaware Avenue, Suite 800 Wilmington, DE 19801 (Name and Address of Agent for Service) Copy to: W. Thomas Conner Reed Smith LLP 1treet, N.W. Suite 1000 - East Tower Washington, DC 20005 It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o on pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No.11 to the FactorShares Trust (the “Trust”) Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Trust’s PEA No. 10 on FormN-1A filed July 10, 2015.This PEA No.11 is filed for the sole purpose of submitting the XBRL exhibits for the risk return summary first provided in PEA No. 10 to the Trust’s Registration Statement for its series: PureFunds ISE Big Data ETF and PureFunds ISE Mobile Payments ETF. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, the Trust certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 11 to its Registration Statement on FormN-1A under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 11 to the Registrant’s Registration Statement (File No. 333-182274) to be signed on its behalf by the undersigned, duly authorized, in the City of Summit, State of New Jersey, on this 28th day of July 2015. FactorShares Trust By: /s/ Samuel Masucci, III Samuel Masucci, III Trustee and President Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacity indicated on July 28, 2015. Signature Title /s/ Samuel Masucci, III Trustee and President Samuel Masucci, III /s/ John A. Flanagan Treasurer (principal financial officer and principal accounting officer) John A. Flanagan /s/ John W. Southard* Trustee John W. Southard /s/ Terry Loebs* Trustee Terry Loebs /s/ Samuel Masucci, III *Samuel Masucci, III, Power of Attorney EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
